Corporations Section P.O.Box 13697 Austin, Texas 78711-3697 Hope Andrade Secretary of State Office of the Secretary of State CERTIFICATE OF MERGER The undersigned, as Secretary of State of Texas, hereby certifies that a filing instrument merging SENIOR MANAGEMENT SERVICES OF HERITAGE OAKS AT BALLINGER, INC. Domestic For-Profit Corporation [File Number: 800485558] Into SMSA Ballinger Acquisition Corp. Foreign For-Profit Corporation Nevada, USA [Entity not of Record, Filing Number Not Available] has been received in this office and has been found to conform to law. Accordingly, the undersigned, as Secretary of State, and by the virtue of the authority vested in the secretary by law, hereby issues this certificate evidencing the acceptance and filing of the merger on the date shown below. Dated: 10/18/2011 Effective: 10/18/2011 Hope Andrade Secretary of State Come visit us on the internet at http://www.sos.state.tx.us/ Phone: (512) 463-5555 Fax: (512) 463-5709 Dial: 7-1-1 for Relay Services Prepared by: Lisa Sartin
